DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's amendments and arguments filed 2/12/2021 have been fully considered and are persuasive, the rejection has been updated to address the newly amended limitations. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 and 9 recite the limitation "the inter-substrate connecting terminal".  There is insufficient antecedent basis for this limitation in the claim, because the limitation which would give "the inter-substrate connecting terminal" antecedent basis has been deleted from claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cok (U.S. Pub #2017/0187976), in view of Buchwalter et al (U.S. Pub #2004/0140763), in view of Katsuhara et al (U.S. Pub #2010/0219402), in view of Miyake et al (U.S. Pub #2015/0228704),
With respect to claim 1, Cok teaches an active matrix LED display formed on a substrate material having flexibility (Fig. 1-8, substrate 12, and Paragraph 70), the display comprising: 
a pixel forming unit having at least three inorganic LED elements for respective colors of RGB (Fig. 1, 20R, 20B, 20G; Figs. 7-8) and at least three independent pixel driving circuits (Figs. 1 and 7-8, 24; Paragraph 42-43), the at least three inorganic LED elements being electrically connected with the at least three independent pixel driving circuits, respectively; 
a substrate having a surface on which a pattern is printed (Fig. 1-7, 38, 48, 62; Paragraph 43 and 59), each inorganic LED element and each corresponding independent pixel driving circuit being mounted at different locations on the surface of each substrate (Figs. 1, 7, and 8; i.e. the LEDs 20 and driver circuits 24 are mounted lateral to each other onto the substrate) and electrically connected with each other via the pattern (Figs. 1, 7, and 8, pattern 62; Paragraph 43).


Cok teaches that the driver circuits can be implemented as a chiplet (Paragraph 62), and that driver circuits are commonly implemented using TFTs (Paragraph 6).
Buchwalter teaches forming driving circuit for a display device, wherein the driving circuit is implemented as a chiplet (Fig. 14, 202 and Paragraph 39, etc.) that is mounted on the substrate, wherein the driving circuit is formed of at least one thin film transistor (Fig. 6 and Paragraph 41).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the pixel driving circuit chiplet 24 of Cok to comprise at least one thin film transistor as taught by Buchwalter in order to achieve the predictable result of implementing a driving circuit comprising a switching TFT and storage capacitor (Paragraph 41) and to simplify the manufacturing process (Paragraph 4-7).
 Cok and Buchwalter does not teach that the thin film transistor is an organic thin film transistor.
Katsuhara teaches an active matrix display, wherein the pixel driving circuit comprises a TFT (Fig. 14 and Paragraph 163-167), wherein the TFT is an organic thin film transistor (Figs. 2-10, channel 7a and Paragraph 33-62). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the driving TFT of Cok and Buchwalter to be an organic TFT as taught by Katsuhara in order to allow the device to be 

Cok does not teach a plurality of substrates, wherein the active matrix LED display is enlarged by arranging the plurality of substrates in the column direction and the row direction.
Miyake teaches an active matrix display device, wherein the display is enlarged by arranging a plurality of substrates (Fig. 2, 100a-100d) in the column direction and the row direction.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to enlarge the display of Sakariya as taught by Miyake in order to produce a display for larger signage (Paragraph 3, 83, etc.).
With respect to claim 2, Cok teaches that the inorganic LED element (Fig. 1-7, 20/60 and Paragraph 59) is mounted as a component on a substrate having the pixel driving circuit.

With respect to claim 6, 
Cok teaches row line connecting terminal (Fig. 7, corresponding to 48 and Paragraph 65), a column line connecting terminal (Paragraph 7, corresponding to 38 and Paragraph 65), a ground line connecting terminal (Fig. 7, corresponding to Gnd), at least one inorganic LED element mounting terminal (Fig. 3, 140) 
and that the substrate comprises of a row selection line (Fig. 3-7, 48), a column selection line (Figs. 3-7, 38), a power supply line (Paragraph 65), and an inorganic LED (Fig. 3-7, 62), connected with every unit forming a pixel of the display. 
Cok does not teach that the substrate having the pixel driving circuit for mounting the inorganic LED element has an inter-substrate connecting terminal at a substrate end.
Miyake teaches that the substrate having the pixel driving circuit has an inter-substrate connecting terminal at a substrate end (Fig. 1-2, connection terminals for FPC 112 for interconnecting substrates; Fig. 14, 319).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide an inter-substrate connection terminal on the substrate of Cok as taught by Miyake in order to connect multiple display substrates to produce a display for larger signage (Paragraph 3, 83, etc.).

With respect to claim 7, Cok teaches an active matrix display comprising a pixel driving circuit substrate and inorganic LED elements, 
wherein a combination of three members of a pixel driving circuit substrate (Figs. 3 and 7, 20/22) including the pixel driving circuit (Figs. 3 and 7, 24/28) formed thereon, the inorganic LED element (Figs. 3 and 7, 60),

wherein the pixel driving circuit substrate and the third substrate have flexibility (Paragraph 70).
With respect to claim 8, Cok teaches that the pixel driving circuit substrate has at least four terminals of a row selection line connecting terminal (Fig. 3-7, 48), a column selection line connecting terminal (Figs. 3-7, 38), a power supply line connecting terminal (Paragraph 65), and an inorganic LED connecting terminal (Fig. 3-7, 62).
With respect to claim 9, 
Cok teaches row line connecting terminal (Fig. 7, corresponding to 48 and Paragraph 65), a column line connecting terminal (Paragraph 7, corresponding to 38 and Paragraph 65), a ground line connecting terminal (Fig. 7, corresponding to Gnd), at least one inorganic LED element mounting terminal (Fig. 3, 140) connected with the power supply line or the ground line at one side for every unit forming a pixel of the display,
and that the third substrate comprises of a row selection line (Fig. 3-7, 48), a column selection line (Figs. 3-7, 38), a power supply line (Paragraph 65), and an inorganic LED (Fig. 3-7, 62), connected with every unit forming a pixel of the display. 

Miyake teaches that the substrate having the pixel driving circuit has an inter-substrate connecting terminal at a substrate end (Fig. 1-2, connection terminals for FPC 112 for interconnecting substrates; Fig. 14, 319).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide an inter-substrate connection terminal on the substrate of Cok as taught by Miyake in order to connect multiple display substrates to produce a display for larger signage (Paragraph 3, 83, etc.).

Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Cok, Buchwalter, Katsuahra, and Miyake, in view of Strip et al (U.S. Pub #2005/0248935).
With respect to claim 10, Cok does not teach that the third substrate comprising the pixel driving circuit substrate including the pixel driving circuit formed33Attorney Docket: P181186US00 thereon, the inorganic LED element, and a pattern for mounting the pixel driving circuit substrate and the inorganic LED element each have a junction mechanism for bonding or electrically joining the substrates at a substrate end.
Strip teaches a display device comprising substrates, wherein the substrates have a junction mechanism (Figs. 9-10, 60) for bonding or electrically joining the substrates at a substrate end.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the third substrate of Cok with a junction .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826